DETAILED ACTION
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach the feature of including an interval of continuous change in the ratio of change in the operating part (i.e. steering wheel) state to change in the value (i.e. steering angle value) being manipulated (as in claim 1), the feature of changing the value being manipulated when the load on the operating part is greater than or equal to the maximum load when switching the control state such that the operating part state becomes a state determined by the value being manipulated (as in claim 2) the feature of applying a correction to the movement of the operating part and the value being manipulated (as in claim 3) and the feature including when a predetermined manipulation by the manipulating unit (i.e. steering wheel of a vehicle) occurs while the vehicle is driven in the controlled state 2 (i.e. a non-interlocked state, which is a state controlled by the second manipulating unit of an automatic driving system), the predetermined manipulation by the manipulating unit intervenes the control performed by the second manipulating unit (as in claim 4).  Moreover, these features would not be obvious to one skilled in the art, and as such claims 1-5 are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 – Notice of Reference Cited form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN L SAMPLE whose telephone number is (571)270-5925.  The examiner can normally be reached on Monday-Friday 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/JONATHAN L SAMPLE/Primary Examiner, Art Unit 3664